Order entered February 14. 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00761-CR

                DONALD JAMAIN HENDERSON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-76114-T

                                    ORDER

      Before the Court is appellant’s February 10, 2022 second motion for

additional time to file his brief. We GRANT the motion and ORDER appellant’s

brief due by March 14, 2022.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE